Response to Amendment
	This communication is in response to the amendment filed on 11/16/2021.  Claims 1-13 are pending.

Double Patenting
	The Terminal Disclaimer with respect to U.S. Patent No. 10,884,440 is acknowledged, and the Double Patenting rejections of Claims 1, 2, 10, and 11 are withdrawn.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claims 1, 10, and 11, the Claim feature “said temperature increment being defined by a difference between the temperature of the contact surface and a temperature that is measured when a predetermined time elapses after the controller starts to control the temperature sensation provider” was not found in the prior art.  Support for this Claim feature is found on at least pages 8-9 of the Specification as filed, in the discussion regarding Table 1, and on pages 16-17, in the discussion regarding Table 2.  Specifically, in Table 1, the temperature increment ΔT is defined by a difference between the Cooling Surface Temperature T21 and the Reached Temperature T22.  The Reached Temperature T22 corresponds to a temperature that is measured when a predetermined time t1 elapses after the controller starts to control the temperature sensation provider.  Similarly, in Table 2, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863   

/NATALIE HULS/Primary Examiner, Art Unit 2863